           Case 3:18-cv-07592-JCS Document 67 Filed 03/17/19 Page 1 of 5


1    LICHTEN & LISS-RIORDAN, P.C.
     SHANNON LISS-RIORDAN, SBN 310719
2    sliss@llrlaw.com
     729 Boylston Street, Suite 2000
3    Boston, MA 02116
     Telephone:     (617) 994-5800
4    Facsimile:    (617) 994-5801
5    Attorney for Plaintiff Joshua Albert
6
7
8                                   UNITED STATES DISTRICT COURT
9                                NORTHERN DISTRICT OF CALIFORNIA
10
11   JOSHUA ALBERT,                               CASE NO. 3:18-cv-07592-JCS
12                         Plaintiff,             PLAINTIFF’S STATEMENT REGARDING
                                                  BRIEFING SCHEDULE FOR MOTION
13          v.                                    PRACTICE AND METHOD OF ADR
14   POSTMATES, INC.,                             Judge: Hon. Joseph C. Spero
                                                  Action Filed: May 8, 2018
15                         Defendant.             Trial Date: None Set
16
17
18
19

20
21
22
23
24
25
26
27
28

              PLAINTIFF’S STATEMENT REGARDING BRIEFING SCHEDULE FOR MOTION PRACTICE
                                        AND METHOD OF ADR
                                        NO. 3:18-CV-07592-JCS
            Case 3:18-cv-07592-JCS Document 67 Filed 03/17/19 Page 2 of 5


1           Plaintiff Joshua Albert (“Plaintiff” or “Albert”), through undersigned counsel, respectfully
2    submits the following statement:
3           1.      On March 8, 2019, the Court directed the parties to “meet and confer and file an

4    agreed upon briefing schedule for motion practice with the reply brief to be due four (4) weeks before
5    the scheduled hearing date, and address the method of ADR, by March 15, 2019” (Dkt. 64). Plaintiff
6    diligently attempted to meet and confer with Defendant regarding a briefing schedule for motion
7    practice and the method of ADR, but the parties did not reach an agreed-upon schedule before
8    midnight Eastern Daylight Time on Friday, March 15, 2019 (Plaintiff’s counsel is based in Boston,
9    Massachusetts). At that time, given the late hour, Plaintiff’s counsel asked counsel for Defendant
10   Postmates, Inc. (“Postmates”) if they would agree to file a joint stipulation asking the Court to extend
11   the deadline until Tuesday, March 19, 2019, a request to which counsel for Postmates did not

12   respond. At midnight Pacific Daylight Time (3:00 a.m. Eastern), Postmates filed its separate
13   statement regarding a briefing schedule and selection of ADR method. Dkt. 66. Plaintiff therefore
14   submits his separate statement below.1

15          2.      Plaintiff agrees with Postmates that it is premature to set a briefing schedule for
16   motions other than summary judgment motions and that the parties will meet and confer and jointly
17   propose to the Court (as necessary) a briefing schedule for other motions following the resolution of
18   summary judgment motions.
19          3.      The parties have agreed to conduct a private mediation before a reputable mediator

20   familiar with the legal principles at issue by not later than August 15, 2019.
21          4.      Plaintiff does not object to Postmates’ proposal for motion practice and trial to be
22   phased, with Phase 1 to address the question of whether Plaintiff is an aggrieved employee within the
23   meaning of the Private Attorneys General Act (“PAGA”).
24
25   1
         Plaintiff notes for the Court that his counsel has repeatedly run into this issue when preparing
26       joint filings with this defense counsel. Despite having begun preparing a joint statement well in
         advance of the deadline, defense counsel routinely draws the process out until close to midnight
27       Pacific time the date of the filing, which is discourteous whichever coast counsel resides on.
         Now defense counsel has shown that defendants will simply file unilaterally when Plaintiff’s
28       counsel refuses to continue the conferral process until late into the night. Plaintiff’s counsel, who
         practices regularly in California, has not experienced this issue with other defense counsel.
                                                          2
              PLAINTIFF’S STATEMENT REGARDING BRIEFING SCHEDULE FOR MOTION PRACTICE
                                        AND METHOD OF ADR
                                        NO. 3:18-CV-07592-JCS
            Case 3:18-cv-07592-JCS Document 67 Filed 03/17/19 Page 3 of 5


1
2           5.      Plaintiff disagrees with Defendant’s proposed schedule for two principal reasons:
3    First, Plaintiff understood the Court to expect that summary judgment could be briefed shortly after

4    the discovery deadline of June 1, 2019, and heard during the summer. Plaintiff does not believe there
5    is a need to delay a summary judgment hearing until November, as Postmates has proposed. Second,
6    Plaintiff does not believe that expert testimony is necessary or appropriate regarding the
7    misclassification issue. While Plaintiff understands that the Court has stated it will not rule on the
8    propriety of experts until after expert discovery, Plaintiff objects to delaying the summary judgment
9    briefing and hearing to allow for protracted expert discovery. Plaintiffs’ proposal would have expert
10   discovery (if any is taken) be over at the same time as fact discovery closes.
11          6.      Plaintiff proposes the following schedule for discovery and motion practice:

12
13                                  Event                                           Date
14
             Expert Disclosures                                     May 1, 20192
15
             Fact and Expert Discovery Cutoff
16                                                                  June 1, 2019

17           Deadline to File Summary Judgment Motion on
             Albert’s Status as an “Aggrieved Employee”;
18           Deadline to File Daubert Motion(s) Regarding           July 1, 2019
             Moving Party’s Expert(s)
19

20           Deadline to File Opposition to Motion for
             Summary Judgment;
21           Deadline to File Daubert Motion(s) Regarding           July 22, 2019
             Opposing Party’s Expert(s)
22
23           Deadline to File Reply in Support of Motion for
             Summary Judgment                                       August 5, 2019
24
25
26
     2
27       While recognizing that the Court previously ordered that expert discovery close on July 1, 2019,
         Plaintiff believes any expert discovery can be conducted concurrently with fact discovery.
28       Plaintiff may or may not depose Postmates’ proposed expert, but Plaintiff does not intend to
         propose an expert.
                                                        3
              PLAINTIFF’S STATEMENT REGARDING BRIEFING SCHEDULE FOR MOTION PRACTICE
                                        AND METHOD OF ADR
                                        NO. 3:18-CV-07592-JCS
           Case 3:18-cv-07592-JCS Document 67 Filed 03/17/19 Page 4 of 5


1
            Deadline to Conduct Mediation                      August 15, 2019
2
3           Hearing on Motion for Summary Judgment             September 6, 2019

4           Parties to Present Stipulated Schedule for Any     30 days following ruling on
            Further Pretrial Motions and Trial Date            summary judgment
5
6
     Dated: March 17, 2019                      LICHTEN & LISS-RIORDAN, P.C.
7
8                                               By: /s/ Shannon Liss-Riordan
9
                                                Attorneys for Plaintiff JOSHUA ALBERT
10
11

12
13
14

15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                     4
             PLAINTIFF’S STATEMENT REGARDING BRIEFING SCHEDULE FOR MOTION PRACTICE
                                       AND METHOD OF ADR
                                       NO. 3:18-CV-07592-JCS
           Case 3:18-cv-07592-JCS Document 67 Filed 03/17/19 Page 5 of 5


1                                      CERTIFICATE OF SERVICE
2           I hereby certify that a copy of this document was served by electronic filing on March 17,
     2019, on all counsel of record.
3

4                                                /s/ Shannon Liss-Riordan___
                                                 Attorney for Plaintiff
5
6
7
8
9
10
11

12
13
14

15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                      5
              PLAINTIFF’S STATEMENT REGARDING BRIEFING SCHEDULE FOR MOTION PRACTICE
                                        AND METHOD OF ADR
                                        NO. 3:18-CV-07592-JCS
